
	
		II
		110th CONGRESS
		1st Session
		S. 258
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Sununu (for himself
			 and Mr. Gregg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify provisions relating to statutory copyright
		  licenses for satellite carriers.
	
	
		1.Clarification of statutory
			 copyright license for satellite carriers
			(a)In
			 generalChapter 1 of title
			 17, United States Code, is amended by inserting after section 119 the
			 following:
				
					119A.Clarification
				of exclusive rights: secondary transmissions of distant network signals for
				private home viewing by certain satellite carriers
						(a)Statutory
				license grantedNotwithstanding any injunction issued under
				section 119(a)(7)(B), a satellite carrier found to have engaged in a pattern or
				practice of violations under section 119(a)(7)(B) is granted a statutory
				license to provide a secondary transmission of a performance or display of a
				work embodied in a primary transmission made by a network station in accordance
				with the provisions of this section.
						(b)Significantly
				viewed signalsUnder the statutory license granted by subsection
				(a), a satellite carrier may provide a secondary transmission of a primary
				transmission made by a network station as provided under section
				119(a)(2)(C)(i).
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 1 of title
			 17, United States Code, is amended by inserting after the item relating to
			 section 119 the following:
				
					
						119A. Clarification of exclusive rights: secondary
				transmissions of distant network signals for private home viewing by certain
				satellite
				carriers.
					
					.
			
